Citation Nr: 1131656	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease of the lumbar spine, currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for service-connected right femur fracture, currently evaluated 20 percent disabling.

3.  Entitlement to an increased rating for service-connected degenerative joint disease of the right knee, currently evaluated 10 percent disabling.

4.  Entitlement to service connection for left hip disability, claimed as secondary to service-connected right femur fracture.

5.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected right femur fracture.

6.  Entitlement to service connection for bilateral ankle disabilities, claimed as secondary to service-connected right femur fracture.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2007 and January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the course of the appeal, the RO increased the disability rating assigned to the service-connected lumbar spine disability to 20 percent disabling.  See the supplemental statement of the case (SSOC) dated May 2010.  The Veteran has not expressed satisfaction with that increased disability rating.  The issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In April 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Subsequent to the April 2011 hearing, the Veteran submitted additional evidence directly to the Board.  The Veteran also submitted a written waiver of local consideration of this evidence at that time.  The waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks increased disability ratings for his service-connected lumbar spine, right femur, and right knee disabilities.  He has also asserted entitlement to service connection for disabilities of the bilateral ankles, left hip, and left knee.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

Increased rating claims

The Veteran was most recently afforded a VA examination in April 2010 as to his service-connected disabilities.  At the April 2011 Board hearing, the Veteran testified under oath that his lumbar spine, right knee, and right femur disabilities produce significantly worse symptomatology than is described in the examination report.  See the April 2011 Board hearing transcript.  Moreover, the Veteran contended that the VA examiner was openly hostile and dismissed his complaints of pain on movement.  See Id. at 8-9, 13-14.  

The Board has thoroughly considered the Veteran's contentions concerning an inadequate examination and upon review of the record, the Board finds that additional examinations are warranted.

Critically, the Veteran has repeatedly complained of flare-ups of symptomatology as to his lumbar spine, right femur, and right knee disabilities.  The April 2010 VA examiner documented the Veteran's report concerning the increasing frequency of these flare-ups.  However, the examiner did not comment on the frequency or severity of the claimed flare-ups and did not express an opinion concerning the extent to which the Veteran's functional ability would be additionally limited during the flare-ups.  Moreover, the examiner failed to provide an opinion concerning the impact of the disabilities on the Veteran's occupational function.

Accordingly, the Board believes that an updated VA examination is needed to assess the Veteran's current lumbar spine, right femur, and right knee symptomatology and to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss and flare-ups.

Moreover, the Veteran has repeatedly asserted that he experiences radiating pain to his lower extremities due to his lumbar spine disability.  See, e.g., the VA treatment records dated February 2007, July 2007, and August 2007; see also the April 2011 Board hearing transcript.  The spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In light of the medical evidence of neurological complaints, the Veteran should be afforded a neurological VA examination in conjunction with his VA spine examination. 

The Board additionally notes that the most recent VA treatment records contained in the claims folder are from April 2010.  Upon remand, VBA should obtain the Veteran's more recent treatment records as such records are potentially relevant to the pending claims.

Service connection claims

The Veteran has asserted entitlement to service connection for disabilities of the left hip, left knee, and bilateral ankles as secondary to his service-connected right femur disability.  The Veteran was afforded a VA examination in April 2010 as to these claims.  However, the VA examiner concluded that the Veteran did not have diagnosed disabilities of the left hip, left knee, and bilateral ankles.  Critically, however, the Veteran has submitted an April 2011 statement from Dr. F.D., which indicated that the Veteran "now has arthritis and progressive chronic pain bilaterally in his hips, knees, and ankles due to his left side over-compensating for his right side injuries."  As such, there is now conflicting medical evidence concerning the issue of current disability as to the left hip, left knee, and bilateral ankle claims.  Moreover, in rendering her April 2010 opinion, the VA examiner obviously was unable to consider the statement of Dr. F.D. because it was only recently submitted by the Veteran.  The Board additionally notes that the April 2010 VA examiner did not discuss the VA examination and treatment records which documented impaired flexion and stiffness in the left knee and popping in the bilateral ankles.  See the VA examination report dated May 2009; see also the VA treatment records dated November 2008.  This symptomatology should also be addressed by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from April 2010 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disability.  Any functional impairment of the lower extremities due to the lumbar spine disability should be identified.  The examiner should specifically state whether the Veteran's service-connected lumbar spine disability causes neurological impairment of the sciatic nerve.  If so, the examiner should state which nerve(s) is impaired and whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also provide an opinion concerning the impact of the lumbar spine disability on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.
3. The Veteran should be afforded a VA examination(s) in order to determine the nature and extent of his service-connected right knee disability and right femur disability.  The Veteran's claims folder, including a copy of this REMAND, must be made available to the examiner.  The examiner(s) should specifically identify all current manifestations of the Veteran's right knee and right femur disability including limitation of motion and instability.  

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the right knee and right femur.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the right knee and right femur disabilities on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. The Veteran should also be afforded a VA examination, with a physician of appropriate expertise, to determine the nature and etiology of his claimed left hip, left knee, and bilateral ankle disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner prior to the examination.  In rendering his/her opinion, the examiner should specifically discuss the April 2011 letter from Dr. F.D., the May 2009 VA examination report, and the November 2008 VA treatment record.  The examiner should either diagnose or rule out disabilities of the left hip, left knee, and bilateral ankles.  If the examiner identifies any such current disability, he/she should render an opinion as to whether the diagnosed disability was proximately caused or aggravated by the Veteran's service-connected disabilities.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


